Citation Nr: 9912488	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-45 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
migraine headaches.  However, it is noted that service 
connection for migraine headaches was previously denied by 
the RO in an October 1988 decision and confirmed and 
continued in a May 1989 decision.  In a statement received in 
April 1989, the veteran disagreed with the determination.  
The record shows that the veteran was not provided a 
statement of the case regarding the issue of service 
connection for migraine headaches.  In March 1998, the Board 
remanded the case to the RO in order to ensure full due 
process of law.  Pursuant thereto, a supplemental statement 
of the case was issued in July 1998.  The case was thereafter 
returned to the Board.

An appeal is also taken from a July 1998 decision by the RO 
continuing the evaluation of the veteran's anxiety disorder 
at 50 percent disabling.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for migraine headaches is 
plausible.  

2.  The veteran's anxiety disorder is manifested by 
depression and restricted affect with a Global Assessment 
Score (GAF) of 65 to 70.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not 
been met.  38 U.S.C.A. §§ 1155, 7105 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Service Connection for Migraine Headaches

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must fail and 
there is no duty on the VA to assist him in the development 
of his claim because such additional development would be 
futile.  Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

It is noted that service connection has been established for 
the tension headaches which have been related to the 
veteran's service-connected anxiety disorder.  The Board must 
confine the present discussion to whether service connection 
is warranted for migraine headaches. 

Service medical records show that the veteran sustained a 
head injury in October 1972 after which he had complaints of 
headaches.  However, he had no further complaints of 
headaches during service and on examination for separation 
from service, no manifestations of a headache disorder were 
noted.  

Postservice medical evidence includes a statement, dated in 
November 1985, from James A. Charles, M.D., the veteran's 
private physician, which shows a diagnosis of cluster 
headaches superimposed on chronic vascular headaches.  

On examination by VA in July 1988, the diagnosis was migraine 
headaches.  This is the earliest manifestation of this 
disorder of record.  The examiner did not relate this 
disorder to the veteran's period of active duty.  

VA outpatient treatment records, dated in May 1991, show an 
assessment of tension headaches.  Migraine headaches were 
diagnosed on VA examination in July 1991.  VA outpatient 
treatment records, dated in July 1996, show a diagnosis of 
cluster headaches.  

The veteran testified at a hearing at the RO in November 
1993.  At that time, he basically stated that he believed 
that there was a relationship between the head injury that he 
sustained during service and the development of migraine 
headaches.  However,  the board notes that he is a layman 
and, as such, is not competent to give an opinion requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

A special neurologic examination was conducted by VA in 
January 1997.  The examiner stated that the veteran had a 
mixed type headache disorder, with muscle, tension and 
migraine components.  There was a significant amount of 
tension headache with a significant contribution from stress 
related precipitating factors.  The examiner went on to state 
that there was no evidence of disability from the headaches 
themselves and that they could be medically managed with 
appropriate treatment.

The medical evidence of records does not show that the 
veteran had migraine headaches during service or until many 
years thereafter.  Current examinations have not related this 
disorder to service.  When, as in the present case, a 
condition is not shown in service or for many years later, 
competent medical evidence is required to link the current 
condition with remote events of service; otherwise, the 
service connection claim is not well grounded.  Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Under these circumstances, the Board finds 
that the claim for service connection for migraine headaches 
is not plausible and must be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the July 1998 supplemental statement of the case 
in which the appellant was informed of the reasons of the 
denial of his claim.  There is no indication of record that 
there is evidence pertinent to this case that has not yet 
been obtained.  


I.  Increased Rating for Anxiety

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for an anxiety disorder, with depressive 
features, was granted by the RO in a May 1989 decision. A 30 
percent rating was assigned at that time.  That rating was 
increased to 50 percent by rating decision dated in June 
1996.  Tension headaches was included as a symptom of the 
anxiety disorder by the RO in a April 1997 rating decision, 
with the overall rating remaining 50 percent disabling.  

An examination was conducted by VA in May 1996.  At that 
time, the veteran stated that he felt depressed.  He 
indicated that he did not have any loss of appetite and 
enjoyed various activities, but was disappointed in himself 
and slept poorly.  He had panic attacks during the night and 
woke up sweating and feeling anxious.  His relationship with 
his wife was strong and good.  It was noted that he was 
receiving outpatient treatment and had been prescribed 
medication, but that he did not take his medication regularly 
because he did not want to become dependent on drugs. It was 
further noted that the veteran had stopped attending 
outpatient therapy because his therapist would soon be 
leaving the VA system.  He complained that he was unhappy 
with his VA care because he was not able to get to know the 
people who were treating him and was not given the 
opportunity to built trust.  On objective examination, the 
veteran was alert and oriented to time, place and person.  He 
was anxious.  He was cooperative on a limited basis.  His 
wife participated in the interview, as she wanted to reassure 
her husband and help keep his anxiety level down.  He stated 
that he was depressed.  He did not have specific suicidal or 
homicidal ideations, although he stated that he sometimes 
wished that he were not alive.  This type of thought occurred 
to him on a daily basis.  The veteran had no auditory or 
visual hallucinations and no delusions were elicited.  The 
veteran did have a strong sense of denial in that he felt 
that he did not want to take his medication because he did 
not want to be dependent on it.  He also had somewhat poor 
insight.  It was further noted that his memory was good when 
he let himself be calm.  The diagnoses were generalized 
anxiety disorder, history of panic attacks, and non-
compliance with treatment.  His GAF score was approximately 
60.  It was noted that if the veteran would become more 
willing to cooperate with a combination of medications and 
psychotherapy, his disorder was readily treatable.  

An examination was conducted by VA in January 1997.  The 
veteran complained that he has nightmares several times per 
week that are related the duty he performed while serving in 
Vietnam.  He denied flashbacks or being easily startled.  He 
reported that his mood was sad and that he had a lot of 
problems with anxiety.  He felt that he had panic attacks, 
but stated that the anxiety lasted for hours at a time and 
were not limited to attack-type episodes.  He reported 
trouble sleeping and had feelings of hopelessness and 
worthlessness as well as anhedonia.  He denied suicidal or 
homicidal ideations, intent or plans.  He denied decreased 
energy or concentration.  On mental status evaluation, he was 
alert and oriented to person, place and time.  He was calm, 
pleasant and cooperative with the examination.  Affect was 
slightly constricted.  Mood was reported as being sad.  
Speech was normal and goal directed.  There were no delusions 
or hallucinations.  There was no looseness of association.  
Memory and concentration were intact.  Insight and judgment 
were fair to good.  The impression was that the veteran met 
some of the criteria for major depression, in partial 
remission, as well as generalized anxiety disorder.  He did 
not meet the criteria for post-traumatic stress disorder.  
The veteran stated that his anxiety interfered with 
employment, but the examiner stated that, for the most part, 
the veteran was able to work well.  The assessments were 
major depression, in partial remission, generalized anxiety 
disorder, and tension headaches.  The GAF score was 70.  

An examination was conducted by VA in June 1998.  At that 
time, it was noted that the veteran's medical records had 
been thoroughly reviewed.  The veteran's complaints included 
very vague symptoms of chronic depression including sometimes 
problems with sleep or interest.  He had constant feelings of 
guilt with varying topics and a low tolerance where he easily 
became agitated.  He denied suicidal thoughts.  He said that 
he had problems with panic and that while waiting for the 
appointment, he became claustrophobic, had shortness of 
breath, and had to leave the building for approximately 30 to 
45 minutes.  He experienced extreme rage at this time and, 
after the symptoms had resolved, felt a great deal of guilt 
and a depressed mood.  He stated that he had problems with 
racing thoughts that occurred several times per week.  He 
worried about everything, had muscle tension, difficulty 
concentrating, and would often awake panicky at night.  There 
was no common theme to this.  On mental status examination, 
the veteran was alert and oriented to person, place and time.  
He was disheveled, but cooperative.  His answers were short 
and to the point.  Speech was within normal limits.  Mood was 
dysthymic and affect was restricted and he did not show full 
range of mood.  He had no flight of ideas, ideas of 
reference, or delusions.  He denied suicidal or homicidal 
ideations, intent or plans.  He denied auditory, visual and 
tactile hallucinations.  Concentration and memory was intact, 
with abstract reasoning.  The clinical impression was that 
the veteran met the criteria for generalized anxiety disorder 
and appeared to be mildly depressed.  His panic attacks were 
more appropriately labeled as periods of increased anxiety.  
The diagnoses were generalized anxiety disorder, ongoing, and 
depression, not otherwise specified.  His GAF score was 
listed as between 65 and 70.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).

The veteran has significant symptoms of anxiety and 
depression that clearly interfere with his ability to form 
work and social relationships.  However, for the 70 percent 
rating that he is seeking, additional symptomatology must be 
demonstrated.  Examinations have shown no deficiencies in 
judgment or concentration and no symptoms such as suicidal 
ideations.  His memory and ability to concentrate were 
recently noted to be intact.  The veteran shows no symptoms 
such as obsessional rituals and he does not manifest 
disorientation or periods of unprovoked irritability.  His 
GAF scores are in the mild to moderate range.  Under these 
circumstances, the Board does not find that the symptoms of 
anxiety and depression are productive of impairment that 
warrants a 70 percent rating.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim for service connection for migraine headaches is 
denied as not well grounded.  

A rating in excess of 50 percent for an anxiety disorder is 
denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

